54 So. 2d 489 (1951)
CRITTENDEN
v.
CRITTENDEN.
4 Div. 590.
Supreme Court of Alabama.
October 11, 1951.
Patterson & Patterson, Phenix City, for appellant.
H. A. Ferrell, Phenix City, for appellee.
LIVINGSTON, Chief Justice.
The appeal is by the husband from a decree granting to the wife a divorce on the ground of adultery, and awarding her $20 per month as alimony.
The testimony was taken ore tenus before the trial judge. Where the testimony is taken thus, the trial judge has the witnesses before him, hears their testimony, and observes their demeanor on the witness stand, and unless his judgment is palpably wrong it will not be here disturbed. Bonds v. Bonds, 234 Ala. 522, 175 So. 561; Puckett v. Puckett, 240 Ala. 607, 200 So. 420; Marks v. Marks, 254 Ala. 612, 49 So. 2d 166, and cases therein cited.
The assignments of error are predicated upon the rendition of the decree as a whole, and the granting of a divorce to the wife, and the award to her of alimony in the amount of $20 per month.
It would serve no useful purpose to here set out the evidence in detail, some of it is sordid, and under the provisions of Title 13, § 66, Code 1940, we will refrain from setting it out. Ray v. Ray, 245 Ala. 591, 18 So. 2d 273; Davis v. Davis, 241 Ala. 385, 2 So. 2d 780. Suffice it to say, we have carefully examined all of the evidence and it is ample to support the charge of adultery. We are also unable to say that the alimony award is excessive.
We find no error in the record and the decree of the trial court is affirmed.
Affirmed.
FOSTER, LAWSON, SIMPSON and GOODWYN, JJ., concur.